Condemnation proceeding by the city of New York. The order confirming the report of the commissioners of appraisal directed the deposit of the award and interest, and the allowances for the owners’ disbursements, witnesses’ fees and an extra allowance for their counsel of five per cent upon the award, in the Westchester Title and Trust Company “ subject to the further order of this Court.” Subsequent thereto, the respondents, •mortgagees, who were not parties to the condemnation proceeding, made application to the court for an order directing the payment to them of the said award and Interest, to be applied on account of the amount due for principal and interest on their mortgage. At the same time, the city of New York and the owners and their attorneys moved for a determination of their respective claims to said deposited funds. The order of the Special Term, made on said motion, granted the application of the mortgagees and denied the motion of the city of New York for a setoff of its costs and disbursements on certain appeals, aggregating the sum of $2,715.70, except as to the sum of $325.60 stipulated by the owners and their attorneys to be paid to the city of New York out of the allowance of $1,250 made by the decree of confirmation to said owners for disbursements and witnesses’ fees. The order *811also allowed to the city of New York an additional set off, to the amount of the balance of the said sum of $1,250 allowed to the owners for disbursements and witnesses’ fees. The order also allowed the attorneys for the owners a lien on the moneys deposited as aforesaid to the extent of $1,102.85, being five per cent on said award, allowed by the decree as a counsel fee. Order modified by limiting the claim and setoff of the city of New York to the said sum of $325.60, pursuant to the stipulation of the parties, and as so modified, affirmed, with ten dollars costs and disbursements to the owners and said mortgagees against the city of New York. In our opinion, the city of New York is not entitled to an offset for more than the sum of $325.60, fixed by the stipulation of June 1, 1932. Hagarty, Carswell, Scudder, Tompkins and Davis, JJ., concur.